Citation Nr: 1313397	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  03-18 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for hepatitis C from March 29, 2000, through June 17, 2004?

3.  What evaluation is warranted for hepatitis C since June 18, 2004?

4.  Entitlement to a total disability based on individual unemployability (TDIU) prior to June 18, 2004.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board in April 2005, among other actions, remanded the issues of entitlement to service connection for hepatitis C, PTSD, and a blood disorder for additional development.

In a December 2005 rating decision entitlement to service connection for hepatitis C was granted and the disorder was assigned a 10 percent evaluation effective March 29, 2000.  The Veteran appealed the initial rating assigned.

In February 2007, the Board remanded these matters so that additional development of the evidence could be conducted, to include issuing a statement of the case on the issue of an increased rating for hepatitis C.  After the RO issued a statement of the case on that issue, the Veteran perfected an appeal.

In May 2008, the Board denied entitlement to direct service connection for a blood disorder, and remanded the issues of entitlement to service connection for PTSD and a blood disorder secondary to hepatitis C; and the question of entitlement to an increased rating for hepatitis C.

Various rating decisions dated from 2008 to 2010 reflect that the RO has assigned a 20 percent disability rating for hepatitis C effective June 18, 2004, in an unknown rating decision.  Therefore, the issues are as stated on the title page.

As discussed in the May 2011 remand, the United States Court of Appeals for Veterans Claims (the Court) has held that, when a Veteran asserts a claim for a psychiatric disability, VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case the appellant, claiming service connection for PTSD, is already service connected for a depressive disorder secondary to hepatitis C.  He has specifically limited the present claim to the issue of entitlement to service connection for PTSD, and has not made a claim for any other psychiatric disorder; therefore, the Board's jurisdiction is limited.  38 U.S.C.A. § 7105.  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD and depression, he must file such a specific claim with the RO.  

Concerning the Veteran's lack of representation, despite the fact that the claims file contains an October 2010 VA Form 21-22 for a private representative, the Board notes that in November 2011, he submitted a letter to VA indicating that he wished to terminate his representative.  Therefore, the October 2010 Form 21-22 is considered withdrawn.  See 38 C.F.R. § 14.630 (2012).

In October 2004, the Veteran attended a hearing in Washington, D.C., before a Veterans Law Judge who is no longer employed by the Board.  In October 2006, the Veteran was advised of this, and offered the opportunity to attend another hearing before a Veterans Law Judge.  In November 2006, he informed VA that he did not desire another Board hearing in connection with his claim.

The issues of entitlement to service connection for a gastrointestinal disorder, and entitlement to special monthly compensation for erectile dysfunction, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board also notes that in April 2005, it denied the reopening of a claim of entitlement to service connection for a stomach ulcer.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability based on individual unemployability prior to June 18, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the appellate term was the Veteran's hepatitis C manifested by minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance necessitating dietary restriction or other therapeutic measures.

2.  The appellant's fatigue has been associated with his nonservice connected obesity, sleep apnea, and osteoarthritis.  It is not shown to be due to hepatitis C.

3.  To the extent that the Veteran has been advised to follow dietary restrictions, that advice is based on a need to lose weight due to obesity; dietary restrictions are not shown to be prescribed to treat the appellant's hepatitis C.

4.  At no time since June 18, 2004, has hepatitis C been manifested by at least four weeks of incapacitating episodes.

5.  Since April 30, 2007, the Veteran's depression has been assigned a separate compensable rating.

6.  At no time since June 18, 2004, has the Veteran's hepatitis C been manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period has not caused minimal weight loss or hepatomegaly.  

7.  The Veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2004, the schedular criteria for a rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.112, 4.113, 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.21 (2012).

2.  Since June 18, 2004, the schedular criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.112, 4.113, 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.21, 4.115, Diagnostic Code 7354 (2012).

3.  PTSD was not incurred or aggravated due to active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Concerning the Veteran's claims for increased initial ratings for hepatitis C, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

With regard to the claim for service connection for PTSD, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Although the May 2008 remand ordered additional VCAA notice to be provided to the Veteran to address issues concerning how disability ratings and effective dates are established, there is no issue remaining as to providing adequate notice; VA provided the Veteran with a corrective VCAA notice in May 2008 that informed the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2012.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony at a March 2002 RO hearing, and at an October 2004 hearing before a Veterans Law Judge.  Transcripts of those proceedings are associated with the claims file.  

Additionally, VA has substantially complied with the Board's prior remand orders, and to the extent that there has not been perfect compliance by the RO/AMC, the Veteran has not been prejudiced.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Per the May 2011 remand, the Veteran was to be provided an examination to address the nature and extent of his disability due to hepatitis C; such an examination was provided in July 2011.  VA also obtained all relevant treatment records.

In the May 2011 remand, the Board ordered specific development concerning the Veteran's claim for service connection for PTSD.  VA attempted to verify the Veteran's claimed in-service stressors as described in that remand.  VA requested morning reports for the 79th Transportation Company, and sought out confirmation from the Joint Service Records Research Center concerning a the Veteran's claim that he witnessed the aftermath of an explosion in April 1972.  VA was unable to verify any of the Veteran's claimed stressors.  As such, VA did not provide the appellant with an additional PTSD examination.  The Board finds that VA substantially complied with the May 2011 remand.  Id.  Further, even had VA not substantially complied with the remand, the Veteran's claim for service connection is not prejudiced; as discussed in detail below, an October 2010 examiner, conceding the Veteran's alleged stressors, determined that the Veteran did not meet the diagnostic criteria for PTSD.  Thus, any failure by VA to fully develop the Veteran's stressor history could not have prejudiced his claim.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The regulations for rating disabilities of the liver were revised during the pendency of the Veteran's appeal, effective July 2, 2001.  See Schedule of Rating Disabilities: Disabilities of the Liver, 66 Fed. Reg. 29488 (May 31, 2001).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies.  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  

The Veteran is separately rated for cirrhosis of the liver, beginning June 18, 2004.  The Board must be wary of pyramiding, 38 C.F.R. § 4.14 (2012), as "[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition."  38 C.F.R. § 4.113.  

Likewise since April 30, 2007, the Veteran has been assigned a separate rating for depression.  Hence, from that date the Board cannot compensate any symptoms of depression under both 38 C.F.R. § 4.115, Diagnostic Code 7345 (2000) and 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).  38 C.F.R. § 4.14.  

Prior to July 2, 2001, hepatitis C was rated under 38 C.F.R. § 4.115, Diagnostic Code 7345 (2000).  Under that rating code, a 10 percent rating was applicable with demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was applicable with minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent rating, required moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  

Beginning July 2, 2001, hepatitis C has had its own Diagnostic Code, i.e., Diagnostic Code 7354.  38 C.F.R. § 4.114  Under that Code a 10 percent rating is in order where there are symptoms of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating for hepatitis C applies with symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating for hepatitis C is applicable when the disability produces daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  

As used in the rating criteria, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  

An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

At a June 2000 general medical examination, the Veteran reported pain in his spleen area, and fatigue.  He described a history of gastroesophageal reflux disease.  He had gynecomastia bilaterally, and edema of both lower extremities.  At the time of the examination, the Veteran weighed 225 pounds.  Per the examiner, the Veteran was unable to work "from a medical point of view."  

A report concerning May 2001 blood work showed decreased liver functioning, with some enzyme and function levels abnormally high, and other abnormally low.

At a June 2001 liver examination, the Veteran described having weakness and occasional pain and tenderness in the abdomen.  Physical examination showed the Veteran to be five feet, five inches tall, and to weigh 226 pounds.  The examiner characterized the appellant as being "massively overweight."  

A December 2001 CT scan indicated that the liver was within normal limits.  

Per a May 2002 radiology report, the Veteran had a "very small liver," with possible degeneration of the liver secondary to ethanol, with resulting enlarged spleen.  Also in May 2002, the Veteran was prescribed ranitidine to address heartburn concerns.  

A June 2004 CT scan revealed that his liver was markedly decreased in size secondary to cirrhosis.

An October 2006 VA liver examination indicated that the Veteran's weight was 269 pounds, and that his normal range of weight was between 257 pounds and 270 pounds.  The examiner noted that a factor complicating his liver disease was the fact that the appellant had esophageal varices.  The Veteran denied hematemesis and melena, and he did not have abdominal pain or tenderness.  

According to an August 2007 CT scan report, the Veteran's liver was nodular in contour, consistent with a history of cirrhosis.  

A December 2007 MRI of the liver revealed a nodular liver, with the right hepatic lobe being described as atrophic, compatible with cirrhosis.  There was no evidence of hepatocellular carcinoma.

A July 2008 CT scan report indicated that the Veteran's liver had minimal hepatic nodularity without hyperenhancing lesions.  There was no evidence of hepatocellular carcinoma.

A CT scan dated in July 2009 revealed liver atrophy, and a nodular contour, without lesions.  The interpreting radiologist determined that the nodular and atrophic contour of the liver was consistent with cirrhosis.  There was no CT evidence for hepatocellular carcinoma.  

A September 2010 ultrasound report described the appellant's liver as small, nodular, and heterogenous in appearance.  There were no liver lesions.

According to a July 2011 VA examination, the Veteran described feeling tired and having decreased stamina.  He denied abdominal pain.  The examiner noted that the Veteran had intermittent fatigue and right upper quadrant pain, but did not experience malaise, nausea, vomiting, anorexia, or weight loss.  On physical examination, his weight was 290 pounds, and the Veteran denied any recent weight changes.  The liver size was normal, and there was no abdominal tenderness.  The examiner attributed the Veteran's fatigue to morbid obesity, sleep apnea, and osteoarthritis.  The examiner  did not address whether he also experienced fatigue due to depression.  

A May 2012 MRI report described a small, nodular liver, unchanged from the most recent studies, compatible with cirrhosis.  

As the Veteran's claim has been pending since prior to the July 2, 2001 change in applicable regulations, the Board must address the period before the new regulations went into effect solely under the old rating criteria.  In doing so, the evidence shows that the RO improperly assigned a 10 percent rating under 38 C.F.R. § 4.115, Diagnostic Code 7354 (2012) from March 29, 2000, the date of service connection.  Such a rating is improper as the new regulations cannot be applied prior to their effective date.  Despite that error the Board will consider whether the Veteran is entitled to a higher rating under the old criteria. 

In this regard, there is sufficient evidence of some liver damage to support a compensable rating during the entire appellate term.  In this regard, blood work from May 2001 showed decreased liver function.  Radiological studies, CT scans, and MRI studies in May 2002, June 2004, August 2007, December 2007, July 2008, July 2009, September 2010 and May 2012 showed abnormal findings.  While many of these studies showed that the abnormality was due to cirrhosis, the rating for which is not an issue before the Board, the Board will resolve reasonable doubt and find that there was evidence of demonstrable liver damage with mild gastrointestinal disturbance at all times during the appellate term.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  

Turning to whether the old criteria provide a basis for an evaluation in excess of 10 percent at any time during the appellate term the evidence shows that since April 2007, again, the Veteran's depression has been assigned a separate 50 percent rating.  Hence, the Board may not compensate the Veteran twice for depression, as a symptom of hepatitis C, at any time after April 30, 2007.  38 C.F.R. § 4.14.

As noted above, under the old rating criteria, a 30 percent rating required evidence of associated fatigue, anxiety and gastrointestinal disturbance that necessitated dietary restrictions.  The evidence of record does not, however, show that at any time during the appellate term did the appellant's hepatitis C cause a need for dietary restrictions.  Indeed, to the extent that dietary restrictions were recommended by health care professionals they were recommended because the appellant needed to lose weight due to his obesity.  Further, while the appellant did suffer from fatigue, that symptom was found to be associated with his morbid obesity, sleep apnea, and osteoarthritis.  The preponderance of the evidence is against finding that it is due to hepatitis C.  Hence, while the Board will not disturb the rating decision granting a 20 percent rating effective June 18, 2004 under 38 C.F.R. § 4.115, Diagnostic Code 7354 (2012), at no time during the appellate term did the Veteran's hepatitis C warrant a 30 percent rating under 38 C.F.R. § 4.115, Diagnostic Code 7345 (2000).

Turning to whether the appellant's hepatitis C warranted a rating in excess of 20 percent at any time since June 18, 2004, under 38 C.F.R. § 4.115, Diagnostic Code 7354 (2012), a 40 percent rating is in order when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly.  Alternatively, a 40 percent rating is assigned when there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  In this respect, the evidence preponderates against finding that the Veteran's hepatitis C since June 18, 2004, has required at least four weeks of physician prescribed bed rest.  Indeed, there is no evidence that at any time the appellant was prescribed bed rest to treat his hepatitis C.  Hence, there is no evidence of at least four weeks of incapacitating episodes during any 12 month term since June 18, 2004.

As to whether there is evidence of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, the evidence does not show any evidence of weight loss.  Indeed, between October 2006 and July 2011, the Veteran's weight increased from 269 pounds to 290 pounds.  Moreover, as noted, while the appellant has suffered from fatigue, the July 2011 VA examiner specifically concluded that the appellant's fatigue  was due to morbid obesity, sleep apnea and osteoarthritis.  The examiner did not link fatigue to hepatitis C.  Hence, the evidence preponderates against finding entitlement to a 40 percent rating for hepatitis C at any time since June 18, 2004.
 
Accordingly, the Board finds no basis for an increased rating for hepatitis C.  The claim is denied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), credible supporting evidence that an in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In weighing the evidence presented by a Veteran, including lay statements, the Board must weigh the evidence's competency and credibility.  Relevant to the present inquiry, the Veteran is competent to describe events he witnessed while in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  That competency does not equate to credibility, however.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The Board must weigh the credibility of the evidence presented.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

With regard to his claimed stressors, the Board finds that the Veteran's statements have no credibility, as the stressors he has asserted have drastically grown in number and severity over the course of his appeal, demonstrating significant inconsistency.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing the credibility of lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)

In August 2001, shortly before he made his claim for service connection for PTSD, he informed a mental health treatment provider that while in Vietnam, he was placed on "non-physical duty," and served two years in a noncombat capacity as a switchboard operator, and on guard duty.  He told the provider that he had to "once guard the dead bodies being transported back to America" for burial, and that doing so was "traumatic" and "spooky."

During psychiatric treatment in July 2004, the Veteran did not describe any stressors other than claiming that he had to watch over the bodies of deceased service members in Vietnam that were waiting to be shipped home.  As of August 2005, the Veteran still could not recall any additional details about his in-service guard duty.  He reported to a treatment provider that he was required to guard deceased American soldiers while serving in Vietnam, but he was unable to provide details about why he was selected to do that, or what the job entailed.  

According to his testimony at an October 2004 Board hearing, during guard duty, the Veteran had to turn bodies over multiple times to inspect whether there were drugs concealed in them.  He testified that his guard duty lasted between 45 days and two months.  Such a claim is in stark contrast to his August 2001 statement to a treating provider that he performed guard duty one time.  

Subsequently, in February 2007, he told a treating provider that witnessing his father's aneurysm "triggered memories of war buddies shot by snipers, [their esophaguses] spurting blood all over." 

Beginning in September 2008, the Veteran claimed to have experienced combat.  He informed a VA psychiatrist that his area in Vietnam was under attack, and that he had nightmares related to warfare.  At a separate September 2008 psychiatric examination, the Veteran asserted that he experienced combat during relocation convoys.  

At an October 2010 VA examination, he informed his examiner that while in Can Tho, a fellow soldier was "playing with C4" explosive.  Thereafter, the Veteran heard a big explosion and then saw dead bodies laying everywhere.  He also described his claimed duty guarding deceased soldiers in significant detail, including the cavity searches that he had to undertake.  

The inconsistency in the Veteran's statements undermines the Veteran's credibility concerning his asserted stressors.  Over the course of his appeal, the magnitude of his stressors has continued to evolve as he has attempted to support his claim for service connection.  While the Veteran has been consistent in describing the fact that at least one time he had to perform guard duty on dead bodies, he subsequently added that the guard duty lasted for a period of up to two months, and that he had to perform cavity searches on those bodies.  He also asserted claims of combat, witnessing soldiers shot by snipers, and experiencing the aftermath of an explosion that killed many people, all of which he omitted from his early stressor claims.  

Despite the fact that the Veteran's asserted stressors lack credibility, VA has made concerted efforts to verify those specific stressors that the Veteran has adequately identified.  

In May 2010, the Joint Services Records Research Center (JSRRC) reported in response to VA's inquiries concerning the period of August 1, 1971 through January 31, 1972, that while there were two mortuaries in Vietnam, and while there was a collection point for bodies in Qui Nhon, there was no way to verify that particular servicemembers guarded or searched bodies at either the mortuaries or the collection point, because all three of those locations had personnel qualified in Graves Registration.  The report indicated that VA should request Morning Reports to determine whether any specific soldiers were identified as performing guard duties.

A June 2010 report from the Army addressing the period from September 17, 1971 though January 31, 1972, indicated that according to the relevant Morning Reports, there was no evidence that the Veteran performed guard duty of deceased soldiers' bodies.  A second search was conducted of the Morning Reports in June 2011, and according to the resulting report, there was no evidence available that the Veteran performed mortuary duty.  

VA submitted a new JSRRC request in July 2012, to determine whether there was any evidence available that the Veteran was required to guard and examine the bodies of dead soldiers, or that the on-base explosion the Veteran described actually occurred.  The JSRRC responded in August 2012, and indicated that after coordinating their research with the National Archives Records Administration, which maintains the Army's permanent record collection, that they could not further address the claimed guard duty.  The JSRRC indicated that there was no documentation concerning an accidental C4 death in April 1972.

Thus, despite repeated efforts, VA has been unable to verify the stressors for which the Veteran has provided sufficient specific information to enable development.  That fact, in conjunction with the Veteran's lack of credibility concerning his alleged stressors as detailed above, casts grave doubt on whether any of his claimed stressors ever occurred.

Nevertheless, for purposes of this discussion, even were the Board to concede that the Veteran's various claimed in-service stressors occurred, service connection for PTSD could not be warranted, as the Veteran does not have a diagnosis of PTSD pursuant to the criteria set forth in the DSM-IV.  VA provided the Veteran with a psychiatric examination in October 2010.  The examiner acknowledged the Veteran's claimed stressors from service, and found that it was at least as likely as not that the stressors would be adequate to support a diagnosis of PTSD, including based on consideration of fear of hostile military or terrorist activity.  The examiner specifically found, however, that the Veteran did not meet the DSM-IV criteria for PTSD.  Rather, the Veteran's only psychiatric disability present was depressive disorder, not otherwise specified.  The examiner noted the Veteran's symptoms to include a depressed mood about twice per week, during which time he experienced decreased appetite, increased sleep, fatigue and loss of energy, feelings of hopelessness and uselessness, and concentration impairment.  The Veteran also reported a history of suicidal ideation, as well as some excessive worrying and ruminations related to his military service.  These symptoms, however, according to the examiner, were not consistent with a diagnosis of PTSD, primarily due to the absence of significant re-experiencing symptoms.  Although the Veteran reported infrequent nightmares, those appeared to reflect his concerns related to safety in his neighborhood.  Every once in a while, the Veteran was reminded of his Vietnam experiences, and according to the Veteran he did not like to be around crowds and was easily startled.  The examiner found that the Veteran's memories did not appear to cause extreme distress or disruption in functioning.

Although there are various mentions in the claims file of a medical history including PTSD, as well as differential diagnoses during psychiatric treatment including "r/o [rule out] PTSD," at no point has the Veteran been diagnosed with PTSD pursuant to the criteria defined at 38 C.F.R. § 4.125a.  Without a sufficient diagnosis, service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).

The claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for hepatitis C prior to June 18, 2004, is denied.

For the period beginning June 18, 2004, entitlement to a rating in excess of 20 percent for hepatitis C is denied.

Entitlement to service connection for posttraumatic stress disorder is denied.


REMAND

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased initial disability rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  Entitlement to individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has been granted a total disability rating based on unemployability beginning June 18, 2004, but as he met the Roberson criteria throughout the period on appeal, the issue of entitlement to total disability evaluation based on individual unemployability due to service connected disorders prior to June 18, 2004 remains to be considered.  

Between March 29, 2000 and June 18, 2004, the Veteran's hepatitis C was rated as 10 percent disabling.  He also was service connected for dermatitis, jungle rot, and foot fungus, evaluated as 10 percent disabling; and for coagulopathy evaluated as noncompensable.  The combined rating prior to June 18, 2004 was 20 percent.  As such, he did not meet the minimum schedular requirements under 38 C.F.R. § 4.16(a) (2012) for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Nevertheless, his claim should be considered under 38 C.F.R. § 4.16(b) for that time period if it is established he was indeed incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities alone.

In determining whether a Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.

Turning to the facts of this case, the Veteran has indicated that he stopped working in 1993.  In a June 1995 Social Security decision the Veteran was found to be totally disabled from September 23, 1993, based on his coagulopathy, progressive liver disease secondary to hepatitis C, esophageal reflux, right hand pain, and lower extremity edema.  The Social Security Administration determined that due to his disabilities, he could not perform the same work that he maintained prior to becoming disabled, and that he did not have transferable skills to perform other work within his residual functional capacity.  

According to a June 2000 examiner, the Veteran was unable to work "from a medical point of view."

Additionally, during February 2009 treatment, the Veteran informed his treating provider that he left his job in 1993 due to his liver disease.  

Presently, there is insufficient evidence as to whether the Veteran's service-connected disabilities, standing alone, made him unemployable for the period prior to June 18, 2004.  The issue, however, of entitlement to a total disability evaluation based on individual unemployability on an extraschedular basis due to service connected disorders for the period prior to June 18, 2004 has been raised, and must be considered on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Complete all development necessary to consider referral of the issue of entitlement to extraschedular total disability evaluation based on individual unemployability due to service connected disorders for the period prior to June 18, 2004.  

If an additional medical opinion is needed to address the question of whether it is at least as likely as not that the Veteran's service connected disabilities alone precluded him from obtaining and maintaining substantially gainful employment during the period on appeal, then such an opinion should be obtained.  A full rationale for all opinions expressed in the resulting report must be provided.  If such an opinion is necessary, and if the medical professional providing the opinion is unable to respond without resorting to speculation, she/he should explain why a response would be speculative.  The Board advises that at this time it does not appear that further examination would be needed to adjudicate the claim.  Thus, only if examination is deemed necessary by a medical provider should the Veteran be requested to appear in person for an examination.  

2.  After completion of the above and any additional development deemed necessary, this issue must be reviewed with consideration of all applicable laws and regulations.  If the claim is not granted, send the Veteran and his representative a Supplemental Statement of the Case concerning this claim and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


